            Case 1:17-cv-01701-RC Document 41 Filed 04/02/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 REPORTERS COMMITTEE
 FOR FREEDOM OF THE PRESS,
                       Plaintiff,
                v.                                         Civil Action No. 17-1701 (RC)
 FEDERAL BUREAU
 OF INVESTIGATION, et al.,
                       Defendants.


                               JOINT STATUS REPORT

       Plaintiff, the Reporters Committee for Freedom of the Press (“RCFP”), and Defendants,

the Federal Bureau of Investigation (“FBI”) and the United States Department of Justice, submit

this joint status report in response to the Court’s minute order dated March 18, 2020.

       1.      On August 21, 2017, Plaintiff filed a complaint alleging that Defendants violated

the Freedom of Information Act (“FOIA”) by not releasing requested records about the FBI’s

impersonation of documentary filmmakers and film crews. ECF 1, ¶ 2. Specifically, RCFP’s

FOIA request sought the following categories of records:

       1. All records that mention ‘Longbow’ or ‘Longbow Productions’ since January 1, 2010,
          including but not limited to email communications, case files, training materials, and
          contracts;
       2. All records, including but not limited to email communications, concerning or
          referencing the impersonation of a documentary filmmaker and/or a documentary film
          crew by the FBI in connection with any criminal investigation related to United States
          v. Burleson, No. 2:16-CR-00046 (PAL) (GMN) (D. Nev.);
       3. The October 2014 video recording of Mr. Burleson made by FBI agents posing as a
          documentary film crew;
       4. All records, including but not limited to email communications, concerning or
          referencing the impersonation of a documentary filmmaker and/or a documentary film
          crew by the FBI in connection with any criminal investigation related to United States
          v. Bundy, No. 2:16-CR-00046 (PAL) (GMN) (D. Nev.);
            Case 1:17-cv-01701-RC Document 41 Filed 04/02/20 Page 2 of 7




       5. The ‘release form’ referenced on Page 2 of the Government’s Motion to Strike in
          United States v. Bundy, No. 2:16-CR-00046 (PAL) (GMN), ECF. No. 926 (D. Nev.
          Nov. 2, 2016);
       6. All records, including but not limited to email communications, concerning or
          referencing any other instances of impersonation of a documentary filmmaker and/or a
          documentary film crew by the FBI in connection with any criminal investigation since
          January 1, 2010;
       7. Records of any 'professional credentials, websites and business cards' used by the FBI
          agents in connection with the impersonation of a documentary filmmaker and/or a
          documentary film crew since January 1, 2010; and
       8. All records of the FBI's policies and practices concerning the impersonation of
          documentary filmmakers and/or documentary film crews since January 1, 2010,
          including records of any changes to those policies and practices.

Compl., ECF 1, ¶ 19.

       2.      The FBI issued a Glomar response with respect to Items 6 and 7, contending that

acknowledging the existence vel non of responsive records would reveal information protected

from disclosure by Exemption 7(E). The parties proposed to file partial summary judgment

motions solely on the propriety of the FBI’s Glomar response, and the Court adopted that proposal.

On March 1, 2019, the Court denied Defendants’ motion for partial summary judgment and

granted Plaintiff’s cross-motion for partial summary judgment as to the propriety of Defendants’

Glomar response. See ECF 29.

       3.      Thereafter, the parties filed joint status reports dated March 18, 2019; April 17,

2019; May 17, 2019; June 17, 2019; July 17, 2019; October 17, 2019; November 26, 2019; January

31, 2020; and March 17, 2020 updating the Court on the FBI’s search for records responsive to

Items 6 and 7 of Plaintiff’s FOIA request. In the November 26, 2019 status report, Defendants

reported that the FBI had completed its search and “reviewed approximately 125,000 pages of

potentially responsive records for responsiveness,” and would “begin processing records to

determine whether they will be released or withheld as exempt.” ECF 36 at ¶ 4.



                                                2
             Case 1:17-cv-01701-RC Document 41 Filed 04/02/20 Page 3 of 7




        4.      On January 14, 2020, the FBI provided Plaintiff with its first production of records

and/or portions thereof responsive to Items 6 and 7 of Plaintiff’s FOIA request. Of the 90 pages

reviewed by the FBI in connection with that release, 36 pages were deemed by the FBI to be

“responsive.” Of those 36 pages deemed “responsive” by the FBI, 10 were redacted/withheld in

part citing 5 U.S.C. § 552(b)(6), (b)(7)(C), (b)(7)(D), and (b)(7)(E), and 26 were withheld in their

entirety citing 5 U.S.C. § 552(b)(6), (b)(7)(A), (b)(7)(C), (b)(7)(D), and b(7)(E).

        5.      On February 5, 2020, the Parties appeared for a status hearing and the Court issued

a Minute Order the same day ordering that Defendants should submit to the Court, on or before

February 12, 2020, sufficient information to conclude that the FBI's pace of record processing is

reasonable. The Court ordered the submission to be made in camera, ex parte, and under seal.

        6.      On February 12, 2020, Defendants filed a report in camera, ex parte, and under

seal. ECF No. 39.

        7.      On March 18, 2020, the Court issued a Minute Order stating that, “[u]pon

consideration of [] the parties' Joint Status Report, [ECF 40] it is hereby ORDERED that the

parties, on or before April 2, 2020, meet and confer to discuss a reasonable schedule for the

production of responsive records in this matter that accounts for any delay due to the closure of

the FBI's Records Management Division through March 30, 2020, and, if the FBI's legal position

is that it need not disclose any additional documents, it shall propose an immediate briefing

schedule without awaiting the review and processing of the remainder of the documents (which

review and processing shall continue at the previously disclosed pace simultaneous to any

briefing).

        8.      Plaintiff’s Position: The FBI is taking the legal position that it need not disclose

any additional documents pursuant to Items 6 and 7 of Plaintiff’s FOIA Request. Accordingly,



                                                 3
            Case 1:17-cv-01701-RC Document 41 Filed 04/02/20 Page 4 of 7




per the Court’s March 18 Minute Order, the parties were to “propose an immediate briefing

schedule without awaiting the review and processing of the remainder of the documents (which

review and processing shall continue at the previously disclosed pace simultaneous to any

briefing).” Instead, despite this express order of the Court, the FBI is taking the position that the

Court should enter an indefinite stay of this litigation because the processing operations of the

FBI’s Records Management Division (RIDS) are currently suspended.

       9.      Regardless of whether the FBI’s review and processing of the remaining records is

extended as a result of the suspension of RIDS processing operations, there is no basis for the

FBI’s position that the parties cannot move forward with immediately briefing the relevant legal

issues, in accordance with the Court’s March 18 Minute Order. The issues to be briefed to the

Court are purely legal: i.e., whether Defendants may be permitted to withhold, pursuant to Glomar,

the number of records it identified as responsive to Items 6 and 7 of Plaintiff’s FOIA request, and

the purported applicability of certain FOIA exemptions to the records Defendants seek to withhold.

Given that employees of RIDS continue to report to work, counsel for the FBI should be able to

obtain any limited information from RIDS it requires to promptly brief these legal issues.

       10.     As detailed to the Court in prior status reports, this matter has been pending since

August 2017. See ECF 1. This Court denied Defendants’ earlier attempt to assert a Glomar

response to Items 6 and 7 of Plaintiff’s FOIA request one year ago. See ECF 29. Defendants’

proposal for an indefinite stay of this litigation should be rejected.

       11.     In light of the above, Plaintiff proposes the following:

               a. The parties meet and confer and submit a joint status report no later than April

                   13, 2020 concerning the status of RIDS processing operations and, relatedly, a




                                                   4
          Case 1:17-cv-01701-RC Document 41 Filed 04/02/20 Page 5 of 7




                   reasonable schedule for the FBI’s review and processing of the remaining

                   records; and

               b. The Court enter the following briefing schedule 1:

                       i. Defendants’ Motion for Summary Judgment: May 18, 2020

                      ii. Plaintiff’s Combined Opposition and Cross-Motion for Summary

                          Judgment: June 17, 2020

                      iii. Defendants’ Combined Reply and Opposition to Plaintiff’s Cross-

                          Motion for Summary Judgment: July 8, 2020

                      iv. Plaintiff’s Reply: July 29, 2020

       12.     Defendants’ Position: The FBI has completed its search with respect to Items 6

and 7 and has reviewed approximately 125,000 pages of potentially responsive records for

responsiveness. The FBI has begun processing the records from this pool that were found to be

responsive to determine whether they will be released or withheld as exempt. The FBI does not

anticipate producing additional records responsive to Items 6 or 7 in this matter.

       13.     As detailed in the attached Declaration of Michael G. Seidel (“Seidel Decl.”),

employees of the FBI’s Record/Information Dissemination Section (“RIDS”), where most of the

Agency’s FOIA review and processing occurs, have been designated not mission-critical and have

been sent home as part of the federal government’s response to the CODIV-19 pandemic. Seidel

Decl. ¶¶ 4-8. RIDS currently anticipates that its staff will return to work on a limited basis no




1
  During meet and confer discussions, Plaintiff’s counsel indicated that it would propose a
briefing schedule requiring the FBI to file its motion for summary judgment within 30 days.
Apart from the FBI’s position that no briefing schedule should be entered, undersigned counsel
for the FBI, Ms. Jones, raised concerns about Plaintiff’s proposed schedule in light of her other
litigation obligations and deadlines in early May. Accordingly, Plaintiff has adjusted its proposal
to provide the FBI an additional 15 days (45 days total) to file its motion for summary judgment.
                                                 5
          Case 1:17-cv-01701-RC Document 41 Filed 04/02/20 Page 6 of 7




earlier than April 13, 2020. Id. ¶ 8. Among other things, this means that, until at least April 13th,

no production of records pursuant to FOIA will be made by the FBI, whether those productions

are in relation to requests in litigation or at the administrative stage. Id. In addition, RIDS staff

members responsible for drafting Vaughn declarations and indexes in litigation matters continue

to be designated as not mission-critical and remain at home. Id.

       14.     Though “a limited number of [RIDS] employees are being permitted to report to

the office” (id. ¶ 8), the undersigned Assistant United States Attorney (“AUSA”) understands from

the FBI that the limited number of FBI employees reporting to RIDS to perform work related to

FOIPA requests is confined to the mere receipt of incoming requests received by mail or

electronically via the eFOIPA portal. The undersigned AUSA understands further that FOIPA

processing, which includes the review and approval of documents for public release, remains

suspended as outlined in the attached Seidel Declaration.

       15.     The FBI respectfully submits that, even if ordered to brief only the outstanding legal

issues related to whether the number of responsive records is subject to Glomar and the

applicability of certain FOIA exemptions, it will not be able to provide declarations to support a

Statement of Undisputed Material Fact until RIDS reopens.

       16.     The undersigned AUSA understands from the FBI that it expects to be able to

provide declarations necessary to support a motion for partial summary judgment regarding its

responses to Items 6, 7, and 8 within sixty (60) days of RIDS reopening.

       17.     In light of the above, Defendants propose that:

               a. The FBI file a status report on or before April 13, 2020 advising the Court on

                   whether RIDS has resumed operations

               b. The Court impose the following briefing schedule:



                                                 6
        Case 1:17-cv-01701-RC Document 41 Filed 04/02/20 Page 7 of 7




                       i. The FBI will move for partial summary judgement regarding its

                          responses to Items 6-8 sixty (60) days after RIDS resumes operations;

                       ii. RCFP files its opposition/cross-MSJ 30 days thereafter,

                   iii. The FBI replies/cross-opposition 21 days thereafter, and

                   iv. RCFP cross-replies (if necessary) 21 days thereafter.




Respectfully submitted,                             TIMOTHY J. SHEA, D.C. Bar No. 437437
THE REPORTERS COMMITTEE FOR                         United States Attorney
  FREEDOM OF THE PRESS                              DANIEL F. VAN HORN, D.C. Bar #924092
/s/ Katie Townsend                                  Chief, Civil Division
KATIE TOWNSEND, D.C. Bar # 1026115                  By: /s/ Sian Jones
JENNIFER A. NELSON, D.C. Bar #1011387               SIAN JONES, D.C. Bar No 1024062
1156 15th Street, NW, Suite 1020                    Assistant United States Attorney
Washington, District of Columbia 20005              555 4th Street, N.W.
Telephone: 202 795 9300                             Washington, District of Columbia 20530
ktownsend@rcfp.org                                  Telephone: 202 252 2578
jnelson@rcfp.org                                    Sian.jones@usdoj.gov
Counsel for Plaintiff                               Counsel for Defendants



Dated: April 2, 2020




                                                7
